The controlling questions to be determined in this case are the same as those disposed of and decided by us in No. 22, Krug v.Mercantile Trust and Deposit Co., et al., ante, p. 110, and for the reasons stated in that case the decree in this case will be reversed and the cause will be remanded so as a decree may be passed, declaring that the shares of stock in the Merchants and Miners Transportation Company distributed by the Trust Company to the trust estate herein, constitute income and not corpus or principal and is payable to the life tenant.
Decree reversed and cause remanded, the costs above and belowto be paid equally by the life tenant and remaindermen. *Page 119